Wyly, J.
On the sixth of June, 1874, tho succession of Warren M. Benton obtained judgment for $823 60 against tho succession of Amy Anderson, and two days thereafter, without authority of court and on his own responsibility, tlio administrator of the succession of Benton transferred, or rather signed, a privato act transferring said judgment against the succession of Anderson to Montgomery & Delony, attorneys-at-law, who were creditors of 'the succession of Benton. Montgomery & De-lony subsequently took a rule on R. K. Anderson, the administrator of the succession of Amy Anderson, to compel him to sell property and pay this debt.
*336Tlio administrator of the succession of Benton intervened, alleging the invalidity of tlio transfer of said judgment which the succession of Benton obtained against the succession of Anderson, and prayed to be recognized as the owner thereof, and that the administrator of the succession of Anderson bo required to sell property and pay it.
The administrator of the succession of Anderson excepted to the rule, on tho ground that the judgment sought to be collected belonged to the succession of Benton, and had not been legally transferred to plaintiffs in rule, Montgomery & Delons’!
Levi Prowett, claiming to be a creditor of tho succession of Benton, sought to intervene, and was not permitted to do so by tho judge. 'Wo think the court did not err in refusing tlio intervention, because, on his own showing, he was without interest to interfere in the proceeding to collect a debt from tho succession of Anderson. Tho ruling of the court was correct, although tho reason given was not tho proper one. Wo think the judgment of the court recognizing the succession of Benton as the owner of tho judgment in question, and requiring the administrator of tho succession of Anderson to sell property and pay it, was correct.
Plaintiffs in rule, whose demand was refused, the administrator of the succession of Anderson, the defendant in rule, and Levi Prewett, the alleged creditor of the succession of Benton, whose right to intervene was denied, have all appealed from the judgment of the court a. qua.
What object the administrator of the succession o'f Anderson had in taking an appeal, other than to obtain a delay in settling the succession under his administration, is not perceived. He does not deny that tho succession he represents owes the amount of tho judgment sought to bo collected. And as the court agreed with him in tho objection set up that the judgment still belongs to the succession of Benton, we can not perceive that he is entitled to relief from the judgment requiring him to soli property and pay the judgment to the administrator of the succession of Benton. And why Levi Prewett, an alleged creditor of the succession of Benton, should seek relief by appeal from tho judgment in favor of that succession looking to the recovery of funds to bo distributed among the creditors thereof, we can not imagine. The administrator of the succession of Benton is the common agent of all the creditors, Levi Prowett in eluded, if he is one. Ho is without interest in this litigation, and can not bo relieved.
Montgomery & Delony, the pretended transferees of the judgment which the succession of Benton recovered from the succession of Anderson, now sought to be collected, can not be relieved; by their admission in the record and tho private act of transfer made by the administrator without authority of court, they have no semblance of title to the judg*337ment which tho succession of Benton recovered against the succession of Anderson. Their right to enforce the judgment was opposed by the administrator of the succession of Anderson, and, upon their own showing, they are not entitled to relief. The intervention of the succession of Benton is not like the intervention of the commissioners of the Merchants’ Bank in the case of Erwin vs. Lowery, 1 An. 276, where the in-tervcnor was not allowed in the probate court to raise the question as to tho title of the notes in the litigation between plaintiff and defendant, the court being of opinion that a court of ordinary jurisdiction was the proper tribunal to determine his title to the property ho claimed. Here a court of ordinary jurisdiction had rendered the judgment in favor of tho succession of Benton against the succession of Anderson, and it was this judgment in favor of the intervenor that is sought to be enforced by him.
The motion to dismiss the appeal is denied.
Judgment affirmed.